                                          Case 5:15-cv-02543-BLF Document 435 Filed 10/10/19 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                          SAN JOSE DIVISION

                                   5

                                   6                                                          Case No. 15-cv-02543-BLF
                                   7
                                                                                              ORDER RE REDACTIONS OF ORDER
                                   8     TESSERA, INC.,                                       (1) GRANTING TESSERA’S MOTION
                                                                                              FOR PARTIAL SUMMARY
                                   9                     Plaintiff,                           JUDGMENT, (2) DENYING
                                                                                              TOSHIBA’S MOTION FOR SUMMARY
                                  10              v.                                          JUDGMENT, AND (3) GRANTING IN
                                                                                              PART AND DENYING IN PART
                                  11     TOSHIBA CORPORATION,                                 TOSHIBA’S MOTION TO STRIKE
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           The Court’s Order Granting Tessera’s Motion for Partial Summary Judgment, Denying
                                  15   Toshiba’s Motion for Summary Judgment, and Granting in Part and Denying in Part Toshiba’s Motion
                                  16   to Strike (ECF 434) has been filed on the public docket and locked because it may contain information
                                  17   that the Court previously allowed to be filed under seal due to its highly confidential and business-
                                  18   sensitive nature. The parties shall meet and confer no later than October 17, 2019, and submit
                                  19   proposed redactions to the Court’s order (to the extent any redaction is required), as well as
                                  20   supporting declaration(s) and a proposed order. If no redactions are needed, the parties shall
                                  21   submit a statement stating as such. If no proposed redactions are received by 11:59 p.m. on
                                  22   October 17, 2019, the Court shall unseal the order in its entirety.
                                  23

                                  24           IT IS SO ORDERED.
                                  25

                                  26   Dated: October 10, 2019
                                  27                                                      ______________________________________
                                                                                          BETH LABSON FREEMAN
                                  28                                                      United States District Judge
